Case: 22-40053     Document: 00516354798         Page: 1     Date Filed: 06/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 13, 2022
                                  No. 22-40053                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Darrell Lenard Bates,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:20-CR-58-1


   Before Smith, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Darrell Lenard Bates filed an interlocutory appeal from the magistrate
   judge’s denial of his pro se motion to quash an indictment charging him with
   failing to register as a sex offender. Counsel moved to withdraw, and Bates
   moved for the appointment of substitute counsel.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40053      Document: 00516354798           Page: 2    Date Filed: 06/13/2022




                                     No. 22-40053


          It is the duty of this court to raise jurisdictional issues sua sponte, if
   necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). As an initial
   matter, Bates’s pro se motion to quash was denied as moot by the magistrate
   judge. In expanding the duties of magistrate judges under 28 U.S.C. § 636(b),
   “Congress made clear that . . . the magistrate [judge] acts subsidiary to and
   only in aid of the district court. Thereafter, the entire process takes place
   under the district court’s total control and jurisdiction.” United States v.
   Raddatz, 447 U.S. 667, 681 (1980). Thus, we neither monitor nor supervise
   the work of magistrate judges to whom cases are referred under § 636(b). If
   Bates is dissatisfied with the magistrate judge’s ruling on his motion to quash
   the indictment, he should direct his complaints to the district court judge, in
   this case, Judge Jeremy D. Kernodle.
          Additionally, the denial of a motion to quash an indictment prior to
   entry of final judgment is typically not an order over which a court of appeals
   would have jurisdiction; as a general rule, we lack jurisdiction over an
   interlocutory motion such as this. See Abney v. United States, 431 U.S. 651,
   663 (1977); United States v. Miller, 952 F.2d 866, 874 (5th Cir. 1992). The
   appeal is therefore dismissed for lack of jurisdiction.
          APPEAL DISMISSED; motions to withdraw and to appoint
   substitute counsel DENIED as moot.




                                          2